         Case 1:20-cv-10325-PGG-SLC Document 7 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENISA ANGELES, on behalf of herself
and all others similarly situated,


                              Plaintiff,
                                                     CIVIL ACTION NO.: 20 Civ. 10325 (PGG) (SLC)
         -v-
                                                     ORDER TO INITIATE DEFAULT PROCEEDINGS


CUSTOM PERSONALIZATION
SOLUTIONS, LLC,

                              Defendant.



SARAH L. CAVE, United States Magistrate Judge:

         On December 10, 2020, this case was referred to the undersigned for General Pretrial

Management. (ECF No. 5). The Complaint in this action was served on December 10, 2020 with

Defendant’s Answer due no later than Monday, January 4, 2021. (ECF No. 6); see Fed. R. Civ.

P. 6(a)(1)(C). No Answer having been filed on the docket, Plaintiff is hereby ORDERED to request

a Certificate of Default from the Clerk of Court by Friday, January 29, 2021, and to file a Motion

for Default Judgment in accordance with the Individual Practices of the Honorable Judge Paul G.

Gardephe, Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y. Local Rule 55 by no later

than Friday, February 12, 2021.


Dated:         New York, New York
               January 22, 2021

                                                    SO ORDERED
Case 1:20-cv-10325-PGG-SLC Document 7 Filed 01/22/21 Page 2 of 2




                                   _________________________
                                   SARAH L. CAVE
                                   United States Magistrate Judge




                               2
